EXHIBIT 10.5

CERTAIN INFORMATION INDICATED BY [ * * * ] HAS BEEN DELETED FROM THIS EXHIBIT
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

FIRST AMENDMENT OF THE LICENSE AGREEMENT

          This First Amendment of the License Agreement (the “First Amendment”)
is dated as of June 28, 2013 (the “First Amendment Date”), by and among
Medtronic, Inc., a Minnesota corporation (“Medtronic”), Medtronic VidaMed, Inc.,
a Delaware corporation and wholly-owned subsidiary of Medtronic (“VidaMed”), and
Urologix, Inc., a Minnesota corporation (“Urologix”), and amends the License
Agreement dated as of September 6, 2011, by and among Medtronic, VidaMed and
Urologix (as amended, the “License Agreement”). Capitalized terms not defined in
this First Amendment have the meaning given to such terms in the License
Agreement.

RECITALS

 

 

A.

On September 6, 2011, Medtronic, VidaMed and Urologix entered into a series of
transactions, including granting to Urologix an exclusive license under
Medtronic’s and VidaMed’s intellectual property relating to the Prostiva RF
Therapy System pursuant to the License Agreement.

 

 

B.

The Parties now desire to amend the License Agreement as set forth below.

TERMS OF AGREEMENT

          In consideration of the promises, covenants and other valuable
consideration, the sufficiency of which is hereby acknowledged, Medtronic,
VidaMed and Urologix agree as follows:

1. Earned Royalties. The first sentence contained in Section 3.2 of the License
Agreement shall be amended and restated as follows:

 

 

 

          “Except as provided in Section 3.3.2 or Section 3.8, Urologix shall
pay Medtronic earned royalties (“Earned Royalties”) equal to [* * *] percent ([*
* *]%) of Net Sales during the first Contract Year, and [* * *] percent ([* *
*]%) of Net Sales during each Contract Year of the Term thereafter.”

2. Minimum Royalties. The first sentence contained in Section 3.3.1 of the
License Agreement shall be amended to replace the reference to “commencing in
the third Contract Year” contained therein with a reference to “commencing in
the second Contract Year.”

3. Counterparts. This First Amendment may be executed in counterparts, any of
which may be executed and delivered via facsimile or other electronic delivery,
each of which shall be deemed an original, and all of which, taken together,
shall constitute one and the same instrument

4. License Agreement. Except to the extent provided above, the remaining terms
and conditions of the License Agreement remain in full force and effect.

[The remainder of this page is intentionally left blank.]

--------------------------------------------------------------------------------



          The duly authorized representatives of the parties have signed this
First Amendment as of the First Amendment Date.

 

 

 

 

 

 

 

MEDTRONIC, INC.

 

UROLOGIX, INC.

 

 

 

 

 

By:

  /s/ Thomas M. Tefft

 

By:

  /s/ Greg Fluet

Name:

Thomas M. Tefft

 

Name:

Greg Fluet

Title:

Senior Vice President & President,

 

Title:

Chief Executive Officer

 

Neuromodulation

 

 

 


 

 

 

 

 

 

MEDTRONIC VIDAMED, INC.

 

 

 

 

 

 

By:

  /s/ Thomas M. Tefft

 

 

Name:

Thomas M. Tefft

 

 

Title:

President

 

 

[Signature page to First Amendment of the License Agreement.]

--------------------------------------------------------------------------------